DENY; and Opinion Filed March 22, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00361-CV

                             IN RE MARY E. NIELSEN, Relator

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 401-00073-2013

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                  Opinion by Justice O'Neill
       Relator contends the district court erred in conditionally granting a writ of mandamus and

ordering the justice court to vacate an order granting a plea in abatement. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before

us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Meridien Hotels, Inc. v. LHO Financing P’ship I, L.P., 97 S.W.3d 731 (Tex. App.—

Dallas 2003, no writ); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

130361F.P05